2021 UT App 110



               THE UTAH COURT OF APPEALS

                     TAYLOR LYNN SCOTT,
                          Appellee,
                             v.
                   SARAH CATHERINE BENSON,
                          Appellant.

                            Opinion
                        No. 20210280-CA
                     Filed October 21, 2021

           Third District Court, Salt Lake Department
              The Honorable Richard D. McKelvie
                          No. 194903038

        G. Clayton Randle, Benjamin Lusty, Julie J. Nelson,
        and Alexandra Mareschal, Attorneys for Appellant
         Jeremy G. Jones and Jeffrey C. Jensen, Attorneys
                          for Appellee

    JUDGE RYAN M. HARRIS authored this Opinion, in which
JUDGES MICHELE M. CHRISTIANSEN FORSTER and JILL M. POHLMAN
                        concurred.

HARRIS, Judge:

¶1    In this case, we must consider whether Taylor Lynn Scott
has parental rights, pursuant to the terms of the Utah Uniform
Parentage Act (the Act), with respect to a child (Child) with
whom he shares no biological connection. Under the rather
unique circumstances of this case, the district court determined
that he does, despite being party to an admittedly fraudulent
voluntary declaration of paternity. Sarah Catherine Benson,1

1. The appellant has since married and, in the record, is referred
to variously by both her current and former surnames. For ease
                                                   (continued…)
                           Scott v. Benson


Child’s biological mother, appeals that determination. For the
reasons discussed herein, we affirm.


                         BACKGROUND2

¶2     Scott and Benson began dating in late 2011. At that time,
Benson was already pregnant with Child, and Scott was aware
of that when he and Benson began their relationship. It is
therefore undisputed that Scott is not Child’s biological father.

¶3     Over the next few months, the couple’s relationship
deepened, and they moved in together and became engaged to
be married. When Benson gave birth to Child in the spring of
2012, Scott attended the delivery, helped care for Benson and
Child at the hospital, and then upon discharge transported
Benson and Child to the couple’s joint residence. Child’s
biological father passed away shortly after Child’s birth, and
Scott assumed a paternal role thereafter in many meaningful
ways, at least for the first few years of Child’s life.

¶4     Later in 2012, Benson became pregnant with Scott’s
biological child (Sibling), who was born in 2013. About a month
prior to Sibling’s birth, Scott and Benson ended their
relationship. After the birth, Benson initiated a paternity action

(…continued)
of reference, and intending no disrespect, we refer to the
appellant as Benson, in a manner consistent with the case
caption.

2. In this case, which comes to us after an evidentiary hearing to
the bench, “we view the evidence in a light most favorable to the
[district] court’s findings, and therefore recite the facts consistent
with that standard.” See Linebaugh v. Gibson, 2020 UT App 108,
¶ 3 n.5, 471 P.3d 835 (quotation simplified).




20210280-CA                      2                2021 UT App 110
                          Scott v. Benson


regarding Sibling (but not Child), in which she sought to
establish that Scott was Sibling’s father and to require him to pay
child support. The parties eventually reached an agreement to
resolve that action; as part of the settlement, Scott and Benson
both executed a voluntary declaration of paternity regarding
Sibling. Under the agreement, which was reflected in a court
order, Scott enjoyed significant parent-time with Sibling, starting
with six out of every fourteen overnights but eventually
transitioning into an equal parent-time arrangement. At least
according to Scott (whose account was to some extent disputed
by Benson), the parties often proceeded as though both children
were subject to the same custody arrangement, even though the
existing court order applied only to Sibling. That is, for a period
of several years, Scott often cared for Child on similar terms as
he cared for Sibling, and this informal arrangement continued
even after Scott married someone else in 2015.

¶5     In December 2017, Benson was arrested and charged with
driving under the influence of alcohol. She eventually entered a
guilty plea, and as a result her driving privileges were
suspended for a time. In the wake of these events, Benson asked
Scott to temporarily take primary custody of Child and Sibling
and, for the next several months, Scott and his spouse acted as
the primary caregivers to both children. During this time,
Benson struggled with depression and suicidal thoughts, and
began to consider what would happen to the children should she
no longer be able to care for them. The parties discussed the
possibility of signing a voluntary declaration of paternity
regarding Child as they had for Sibling, and eventually they
agreed to do so. In March 2018, they both executed such a
declaration (the VDP), therein making certain representations
“under penalty of perjury.” In that document, Benson checked a
box averring that she “believe[d]” Scott was “the biological
father” of Child, and Scott checked a box averring that he
“believe[d]” he was “the biological father” of Child. These




20210280-CA                     3               2021 UT App 110
                          Scott v. Benson


averments were factually incorrect when made, and both parties
knew it.

¶6      For about a year after executing the VDP, the parties
continued their informal co-parenting arrangement with regard
to both children. But in March 2019, Benson—who had since
married and whose spouse apparently wanted to adopt Child—
began denying Scott access to Child. Just a few weeks later, Scott
filed the instant paternity action, seeking among other things a
judicial declaration that he was Child’s legal father and an order
granting him joint legal and physical custody over Child. In
response, Benson not only opposed Scott’s petition, but also filed
a counter-petition challenging Scott’s paternity, specifically
alleging that the VDP was fraudulent.

¶7     Soon after filing her counter-petition, Benson filed a
motion asking the court to compel Scott to submit to genetic
testing, which she asserted would conclusively demonstrate that
Scott was not Child’s biological father. Scott responded by
conceding that he was not Child’s biological father, but
nevertheless asked the court to disregard that fact pursuant to a
specific provision of the Act, see Utah Code Ann. § 78B-15-608
(LexisNexis 2018) (herein referred to as “Section 608”), and apply
principles of estoppel and equity to prevent Benson from
contesting his status as Child’s legal father. At a hearing
regarding Benson’s motion for genetic testing, the parties
stipulated that Scott was not Child’s biological father, thereby
obviating the need for formal genetic testing.

¶8     Later, Benson filed a motion for summary judgment
asking the court to set aside the VDP because the parties had
made a “material mistake of fact,” a term that in this context is
statutorily defined to include a situation in which “genetic test
results . . . exclude a declarant father.” See id. § 78B-15-307(5).
The court denied the motion by relying on the “normal and
usual application and definition” of mistake: “a conscious choice



20210280-CA                     4               2021 UT App 110
                          Scott v. Benson


made on incorrect information or an unconscious choice.” In the
court’s view, there could not have been a “mistake” of fact,
because the parties knew that Scott was not Child’s biological
father at the time they signed the VDP.

¶9     Following denial of Benson’s summary judgment motion,
the court held a three-day evidentiary hearing to consider
Benson’s challenge to the validity of the VDP, and to consider
Scott’s request for application of Section 608. In support of his
position, Scott called seven witnesses, including himself as well
as various family members and care providers. In brief
summary, Scott’s witnesses testified that Scott was, for all intents
and purposes, Child’s father, that he and Child had a strong
bond of attachment, and that Scott was an attentive and
involved father who had shared roughly equal custody of Child
over the preceding years. Scott also admitted to falsely executing
the VDP.

¶10 In support of her position, Benson called six witnesses,
including herself, her spouse, various family members, and a
child psychologist. In brief summary, Benson’s witnesses
acknowledged that Scott had played some role in caring for
Child, but downplayed the scope of that role, offering their view
that Scott was inconsistent in his supporting role and that he was
not a father figure to Child. Benson acknowledged that she had
voluntarily and fraudulently signed the VDP, but explained that
she did so during one of the “lowest parts” of her life, a time
when she “honestly believed that [she] was going to end [her]
life,” and was concerned that Child would in that event be
placed into foster care and be separated from Sibling. She
testified that she no longer wanted Scott to play a part in Child’s
life, and that she believed that outcome to be in Child’s best
interest.

¶11 After the hearing concluded, the court took the matter
under advisement, and later issued a written ruling. The court



20210280-CA                     5                2021 UT App 110
                          Scott v. Benson


accepted the parties’ stipulation that Scott was not Child’s
biological father, and found that the parties knew that fact when
they signed the VDP; as a consequence, the court found that the
VDP suffered from two infirmities. First, the court partially
reconsidered its summary judgment ruling and concluded that,
given the statutory definition of “material mistake of fact,” see
id., the parties had been operating under such a mistake when
they signed the VDP. Second, the court found that both parties
signed the VDP voluntarily, without coercion or duress, and
therefore could not have defrauded each other, but nevertheless
found that the VDP “was based on fraud” because its effect was
to commit a “fraud against the Utah State Division of Vital
Statistics.”

¶12 On those two independent bases, the court sustained
Benson’s challenge to the VDP. In its next sentence, the court
stated: “Given those restrictions, the Court must conclude and
does conclude that the [VDP] is void ab initio, and has no legal
force or effect.” The court offered no reasoning or explanation
for its conclusion that the consequence of Benson’s successful
challenge was that the VDP was void from its inception.

¶13 Despite concluding that the VDP was void, the court then
proceeded to analyze Scott’s request—made pursuant to Section
608—that the court ignore the genetic evidence in the case, based
on principles of estoppel, equity, and Child’s best interest, and
nevertheless declare Scott to be Child’s legal father. On this
score, the court found in Scott’s favor, making extensive factual
findings in support of its determination. First, the court found
Scott to be “particularly credible,” especially his “description of
his relationship with” Child; the court stated that it had “no
reservations regarding the genuine nature of [Scott’s]
relationship with and affection for” Child. And while the court
found Benson to be “generally credible,” the court did “not
accept . . . her characterization of [Scott’s] early relationship
with” Child, finding that Benson’s account was “against the



20210280-CA                     6               2021 UT App 110
                          Scott v. Benson


weight of other testimony.” Based largely on those credibility
assessments, the court found that Scott “exclusively played [the]
role” of father “for the first 7 years” of Child’s life, and that
Benson “intended [Scott] to play [that] role,” even “turn[ing] the
primary care of both children over” to Scott after her DUI.
Second, the court “reject[ed] . . . in its entirety” the testimony of
Benson’s spouse, finding that his “testimony was crafted in
whatever way he believed it would be most helpful to [Benson],
regardless of its truth.” Third, the court “reject[ed]” Benson’s
claim that she signed the VDP under duress, or that Scott forced
her to sign it, and specifically found that Benson signed the VDP
because she “was concerned about [Child’s] future in the event
something happened to her, and she wanted to make sure
[Child] had someone who would care for him,” and that Scott
had “willingly filled that role.” Fourth, the court found that
Benson had “removed” Child from Scott’s life in 2019 “simply
because it suited her interests to do so,” rather than out of any
concern about Child’s best interest.

¶14 Based on these factual findings, the court concluded that
Benson’s conduct “estop[ped] [her] from denying the parentage
of [Scott],” and that “[i]t would be inequitable to disrupt the
father-child relationship between [Child] and [Scott], the
declarant father.” The court then analyzed a long list of factors—
including the strong bond between Scott and Child, the fact that
Child’s biological father had passed away, and the fact that Scott
and Benson have another child together—and concluded that “it
is in the best interest[] of [Child] that [Scott] be legally
established as his father.” On that basis, the court ordered that
the stipulated genetic facts—that Scott was not Child’s biological
father—“are disregarded,” and declared Scott “to be the legal
father of [Child].” The court left for another day the questions of
custody, parent-time, and child support.

¶15 Later, the district court certified its parentage order as
final and reviewable pursuant to rule 54(b) of the Utah Rules of



20210280-CA                      7               2021 UT App 110
                          Scott v. Benson


Civil Procedure. Benson then appealed from that order, and this
court—due to questions regarding the propriety of the rule 54(b)
certification—considered Benson’s appeal to be a petition for
permission to appeal an interlocutory order, and granted that
petition. See Utah R. App. P. 5(a).


             ISSUE AND STANDARD OF REVIEW

¶16 Benson’s appellate challenge is limited. In particular,
Benson mounts no challenge to any of the district court’s factual
findings. Instead, Benson challenges only the court’s
interpretation of Utah’s paternity statutes, asserting that, because
the VDP was procured by fraud, and because the court
concluded that the VDP was void ab initio, Scott could not have
been considered a “declarant father” and therefore Section 608
has no application. Questions of statutory interpretation are
questions of law; we review a district court’s statutory
interpretation decisions for correctness, affording them no
deference. See State v. Outzen, 2017 UT 30, ¶ 5, 408 P.3d 334.


                            ANALYSIS

¶17 We begin our analysis with a general discussion of the
Act, and in particular its provisions governing both the
establishment of, and challenges to, parental rights by
declaration of paternity. Following this general discussion, we
address the two specific arguments Benson raises in her
challenge to the district court’s parentage order: that Scott was
not a “declarant father” under the Act, and that the court’s
declaration that the VDP was “void ab initio” operated to erase
Scott’s status as a parent. For the reasons discussed, we find
Benson’s arguments unpersuasive.




20210280-CA                      8               2021 UT App 110
                           Scott v. Benson


                                 A

¶18 Parents’ rights to raise their children are fundamental,
and constitute some of the most important rights our society
observes. See Troxel v. Granville, 530 U.S. 57, 65 (2000) (“The
liberty interest . . . of parents in the care, custody, and control of
their children [] is perhaps the oldest of the fundamental liberty
interests recognized by this Court.”); see also In re adoption of J.S.,
2014 UT 51, ¶ 57, 358 P.3d 1009 (stating that “parental rights are
significant and traditionally respected”). But before such rights
are entitled to respect, they must first be established. There are a
number of different ways for a parent to establish a recognized
parent-child relationship, many of which are based on the notion
that parents should generally have parental rights regarding
their biological children. See Lehr v. Robertson, 463 U.S. 248, 256–
57 (1983) (recognizing “[t]he intangible fibers that connect parent
and child”); Stanley v. Illinois, 405 U.S. 645, 651 (1972) (holding
that a biological father’s interest “in the children he has sired
and raised, undeniably warrants deference and, absent a
powerful countervailing interest,” constitutional protection).

¶19 In most cases, parental status is established, based on an
assumed biological connection, simply by presumption of
circumstance. For instance, a mother-child relationship is
established whenever a woman not party to a valid gestational
agreement gives birth to a child, see Utah Code Ann. § 78B-15-
201(1)(a)(i) (LexisNexis 2018), and a father-child relationship is
established by statutory presumption whenever a child is born
during a marriage, see id. §§ 78B-15-201(2)(a), -204(1)(a). Even
outside a marriage, a father’s “biological connection” to his child
offers him “an opportunity that no other male possesses to
develop a relationship with his offspring.” See Lehr, 463 U.S. at
262; see also In re Baby Girl T, 2012 UT 78, ¶ 18, 298 P.3d 1251
(stating that “an unwed biological father” may acquire parental
rights if he “demonstrates a full commitment to the




20210280-CA                       9                2021 UT App 110
                           Scott v. Benson


responsibilities of parenthood by coming forward to participate
in the rearing of his child” (quotation simplified)).

¶20 But there are ways, under the law, for individuals to
acquire parental rights even without any biological connection to
the child. Adoption is the most obvious example. See Utah Code
Ann. § 78B-15-201(1)(a)(iii), -201(2)(d). Section 608—although it
is not as commonly invoked as the adoption process—provides
another example. See generally id. § 78B-15-608. That statutory
section gives district courts the opportunity, in two specific
factual situations, to disregard genetic facts and apply principles
of estoppel, equity, and best interest to leave an established
parental relationship intact—even if challenged—despite the
established absence of any genetic connection.3 The first
situation—involving a man who is married to a woman at the
time of the child’s birth, and is thus presumed to be the child’s
father, but is later proved not to be the child’s genetic father—is
not present in this case, and therefore not at issue in this appeal.
See id. §§ 78B-15-607, -608.

¶21 The second situation—the one at issue here—involves
“declarant fathers”: men who establish parental rights through
the execution of a voluntary “declaration of paternity.” See id.


3. Not all states that have enacted a version of the Uniform
Parentage Act have included a provision like Section 608 in their
statute. As of 2013, and “[c]ounting the states that have adopted
the provisions of the 2002 [Uniform Parentage Act], eighteen
allow courts to refuse to set aside a . . . [declaration of paternity]
based on estoppel or the child’s best interests, or both, but the
remainder do not.” See Leslie Joan Harris, Reforming Paternity
Law to Eliminate Gender, Status, and Class Inequality, 2013 Mich. St.
L. Rev. 1295, 1324–25 (2013). Our legislature’s decision to include
Section 608 in the Act, even when some other state legislatures
have determined not to, is of significance here.




20210280-CA                      10               2021 UT App 110
                           Scott v. Benson


§§ 78B-15-301, -302. Acquiring parental rights in this way
requires the consent of the child’s mother; both the mother and
the declarant father must sign a declaration, under penalty of
perjury and in front of witnesses, and must make several
representations. See id. § 78B-15-302(1). Specifically, they must
aver that the child in question has no other adjudicated,
declarant, or presumed father, and that the man’s claim of
paternity is not inconsistent with any completed genetic testing.
Id. § 78B-15-302(1)(d), (e). If a “valid” and “effective” declaration
of paternity is filed with the Office of Vital Records, then a
“father-child relationship is established” between the child and
the declarant father, and “all of the rights and duties of a parent”
are “confer[red] upon the declarant father.” Id. §§ 78B-15-
201(2)(b), -304(3), -305(1). “For the purposes of establishing
paternity, a voluntary declaration of paternity, duly signed and
filed, has the same effect as a judicial determination of
paternity.” In re S.H., 2005 UT App 324, ¶ 15, 119 P.3d 309.

¶22 The facts before us establish that the VDP Scott and
Benson filed with the Office of Vital Records in March 2018 met
all the basic statutory requirements, and was therefore “valid”
and “effective” when submitted.4 The VDP was executed by both


4. Benson asserts that the VDP was not “valid” or “effective,”
even though it met the basic statutory requirements, because the
court declared it to be void ab initio and because Scott did not
meet the definition of “declarant father.” We address—and
reject—the merits of those arguments below, see infra Part B, but
more to the point, those arguments do not necessarily go to
whether a declaration of paternity is “valid” or “effective” at the
time it is filed. A declaration is valid and effective if it meets all
the basic statutory requirements and is accepted by the Office of
Vital Records. Of course, any such declaration may later be
challenged under any one of several statutory avenues. See, e.g.,
Utah Code Ann. §§ 78B-15-302(3), -306, -307 (LexisNexis 2018).
                                                      (continued…)


20210280-CA                      11               2021 UT App 110
                         Scott v. Benson


Scott and Benson, under penalty of perjury and in front of
witnesses. Scott and Benson both represented that Child had no
other adjudicated, presumed, or declarant father. Most
importantly for present purposes, both claimed—falsely, as it
turned out—that they “believe[d]” Scott was Child’s biological
father. And they filed the document in the proper place with the
proper state agency. Thus, the VDP was valid and effective, and
Scott’s status as Child’s parent, with all its concomitant rights
and duties, was established in or about March 2018. Soon
thereafter, Scott and Benson amended Child’s birth certificate to
list Scott as Child’s father, and they operated under that
arrangement—with Scott as Child’s established legal father—for
approximately a year.

¶23 Voluntary declarations of paternity are, however, subject
to challenge. Within the first sixty days, either signatory to a
declaration of paternity may rescind it, without specifying any
reason. See Utah Code Ann. § 78B-15-306 (LexisNexis 2018).
After the rescission period has ended, however, a signatory may
challenge a declaration of paternity “only on the basis of fraud,
duress, or material mistake of fact.” Id. § 78B-15-307(1) (herein
referred to as “Section 307”). Benson’s challenge was raised more
than a year after the VDP was filed, and thus was brought under
Section 307. The district court sustained that challenge, finding
both fraud and material mistake of fact in the execution of the
VDP. Scott does not contest those findings here, and for the
purposes of this appeal we consider it established that the VDP
was indeed infirm for the reasons found by the district court.




(…continued)
But it does not necessarily follow, merely from a successful later
challenge, that a declaration was not “valid” or “effective” when
submitted.




20210280-CA                    12              2021 UT App 110
                           Scott v. Benson


¶24 Nevertheless, after sustaining Benson’s challenge to the
VDP, the district court proceeded, at Scott’s request, to apply the
analysis set forth in Section 608. That statutory section states
that, “[i]n a proceeding to . . . challenge the paternity of a child
having a declarant father, the [court] may . . . disregard genetic
test results that exclude the . . . declarant father if the [court]”
makes three independent factual determinations. See id. § 78B-
15-608(1).5 First, the court must determine that “the conduct of”
one of the signatories to the declaration (here, Benson) “estops
that party from denying parentage.” Id. § 78B-15-608(1)(a).
Second, the court must determine that “it would be inequitable
to disrupt the father-child relationship between the child and the
. . . declarant father.” Id. § 78B-15-608(1)(b). Third, the court must
find that disregarding the genetic facts is in “the best interest of
the child.” Id. § 78B-15-608(2). If the court makes the necessary
findings, and determines to disregard the genetic facts, “it shall
issue an order adjudicating the . . . declarant father to be the
father of the child.” Id. § 78B-15-608(3). As noted, the court made
the necessary findings, disregarded the genetic facts, and
declared Scott to be Child’s legal father. Benson does not
challenge any of the court’s factual findings.

¶25 Because Scott does not challenge the district court’s
findings regarding fraud and mutual mistake of fact, and
because Benson does not challenge the court’s findings
regarding estoppel, equity, or best interest, the question raised in
this appeal is a narrow legal one: was the district court correct to


5. In this case, there were no “genetic test results,” because the
parties stipulated—after the filing of Benson’s motion seeking to
compel Scott to submit to genetic testing—that Scott was not
Child’s biological father. Like the district court, we consider
Section 608’s reference to “genetic test results” to be broad
enough to include genetic facts that are arrived at by stipulation;
neither party asks us to adopt a contrary interpretation.




20210280-CA                      13               2021 UT App 110
                         Scott v. Benson


even proceed to apply Section 608, after sustaining Benson’s
Section 307 challenge?

¶26 Benson asserts that Section 608 has no application here,
and that the court erred by proceeding to engage with its
principles after sustaining her Section 307 challenge. In support
of her position, Benson makes two arguments. First, she asserts
that Scott was not a “declarant father” under the statutory
definition of that term, and therefore Section 608—which applies
only to cases involving “presumed fathers” or “declarant
fathers”—does not apply. Second, she notes that the district
court declared the VDP to be “void ab initio,” and asserts that
this declaration rendered the VDP null and void from the outset,
erasing Scott’s status—if he ever had such status—as a declarant
father. We address each of Benson’s arguments, in turn.

                              B

¶27 The Act provides a statutory definition of “declarant
father,” proclaiming that the term, as used in the statute, “means
a male who, along with the biological mother claims to be the
genetic father of a child, and signs a voluntary declaration of
paternity to establish the man’s paternity.” Utah Code Ann.
§ 78B-15-102(8) (LexisNexis 2018). Benson acknowledges that she
and Scott both signed a voluntary declaration of paternity. But
she contends that Scott does not meet the statutory definition of
“declarant father” because, in her view, he does not “claim[] to
be the genetic father” of Child. In support of this position,
Benson makes two arguments.

¶28 First, she contends that, because Scott stipulated during
this case that he was not Child’s genetic father, and because he
knew all along that he was not Child’s genetic father, Scott does
not “claim[]” to be Child’s genetic father. But the statute does
not require Scott to have always claimed he was Child’s genetic
father; indeed, many (if not most) Section 307 challenges will
involve situations in which the putative declarant father, at the


20210280-CA                    14              2021 UT App 110
                          Scott v. Benson


time the litigation is ongoing, has come to realize that he is not
actually the genetic father of the child in question. In this case,
Scott undoubtedly made at least one formal claim—at the time of
the filing of the VDP—that he was Child’s genetic father. In that
document, he averred under penalty of perjury that he
“believe[d]” he was “the biological father of” Child. In our view,
a man has “claimed” to be the genetic father of a child, for
purposes of the statutory definition of “declarant father,” if the
man files a declaration of paternity in which he avers that he
believes himself to be the genetic father.

¶29 Second, Benson asserts that the word “claim,” as used in
the statutory definition of “declarant father,” means that the man
needed to have made a good-faith claim—rather than a
knowingly fraudulent claim—of genetic paternity. The paternity
statute does not provide a definition of “claim.” See generally id.
§ 78B-15-102. Where a statute does not provide an internal
definition of a term, we “interpret the statutory language
according to the plain meaning of its text.” See O’Hearon v.
Hansen, 2017 UT App 214, ¶ 24, 409 P.3d 85 (quotation
simplified); see also In re adoption of Baby E.Z., 2011 UT 38, ¶ 15,
266 P.3d 702 (instructing courts to “assume the legislative body
used each term . . . in accordance with its ordinary meaning”
(quotation simplified)). “A starting point for a court’s assessment
of ordinary meaning is the dictionary.” O’Hearon, 2017 UT App
214, ¶ 25 (quotation simplified). Benson supplies us with a
dictionary definition of the word “claim,” but that definition
does not support her position. See Claim, Cambridge Dictionary,
https://dictionary.cambridge.org/us/dictionary/english/claim
[https://perma.cc/J5P7-MHWG] (stating that “claim” means “to
say something is true or is a fact, although you cannot prove it
and other people might not believe it”). And other dictionaries
we have consulted likewise do not define the word “claim” to
necessarily include a good-faith state of mind. See, e.g., Claim,
Webster’s Third New Int’l Dictionary 414 (2002) (defining
“claim” as follows: “to assert especially with conviction and in



20210280-CA                     15               2021 UT App 110
                         Scott v. Benson


the face of possible contradiction or doubt”); Claim, Black’s Law
Dictionary (11th ed. 2019) (“A statement that something yet to be
proved is true.”). In our view, the word “claim”—as generally
used in common parlance—includes both good-faith claims and
bad-faith claims. If our legislature had intended a specialized
definition of the term “claim” that incorporated only good-faith
claims, it could have so indicated. Cf. Belnap v. Howard, 2019 UT
9, ¶¶ 10–11, 437 P.3d 355 (declining to read a bad-faith exception
into a rule of civil procedure when the rule’s language was clear
and did not include one). We therefore reject Benson’s assertion
that the word “claim,” as used in the Act’s definition of
“declarant father,” refers only to good-faith claims.6



6. Finally, and in a related vein, Benson asserts that the overall
statutory scheme—and not just the use of the word “claim” in
the definition of “declarant father”—set out in the Act indicates
legislative intent to cabin that definition to exclude men who
knowingly lied in executing a declaration of paternity. She
points to requirements specifying that only a “valid” and
“effective” declaration of paternity operates to give a man
parental rights, but she overlooks the fact—discussed supra ¶ 22
and note 4—that the VDP in this case was valid and effective, for
about a year, because it met all statutory requirements and was
filed properly. And she speculates that Scott’s interpretation of
“declarant father” would operate to “circumvent” Utah adoption
law, but we consider that speculation overheated. See infra ¶ 41.
In short, we are aware of no provision in the Act that indicates
legislative intent to limit the term “declarant father” to only
those men who make a good-faith (as opposed to bad-faith)
claim of genetic paternity. As discussed elsewhere herein, had
our legislature intended that result, it could have used a
different definition of “claim,” or it could have expanded the
bases upon which a declaration of paternity is considered void.
See Utah Code Ann. §§ 78B-15-102(8), -302(3). It did not do so,
                                                    (continued…)


20210280-CA                    16              2021 UT App 110
                          Scott v. Benson


¶30 Thus, because he claimed to be Child’s genetic father, and
executed a valid declaration of paternity to that effect, Scott met
the Act’s definition of “declarant father.” See Utah Code Ann.
§ 78B-15-102(8).

                               C

¶31 Second, Benson asserts that, even if Scott could be
considered a “declarant father,” pursuant to the statutory
definition of that term, at the time the VDP was filed, any such
status was effectively erased when the district court declared the
VDP to be void ab initio for fraud. We take Benson’s point and
acknowledge that, if the VDP actually were void ab initio, her
argument would perhaps have merit; indeed, a father whose
declaration of paternity never took effect, and who is by court
order placed back into his pre-declaration position, cannot be
considered to have acquired parental rights under the Act. But in
our view the court had no basis to declare the VDP void, and
used the term “void ab initio” ill-advisedly. As we interpret the
Act, a declaration of paternity that is successfully challenged
only under Section 307, without invoking the other statutory
grounds for voidness or rescission, is not void ab initio but,
instead, is subject to being declared ineffective on a forward-
looking basis.




(…continued)
even though it has, in other contexts, indicated an ability and
willingness to distinguish between good-faith and bad-faith
claims. See, e.g., id. § 63A-5b-606(4) (LexisNexis Supp. 2021)
(setting forth penalties for “fraudulent” or “bad faith claim[s]” in
procurement cases); id. § 78B-5-825 (2018) (allowing an award of
attorney fees to the prevailing party “if the court determines that
the action or defense to the action was without merit and not
brought or asserted in good faith”).




20210280-CA                     17               2021 UT App 110
                          Scott v. Benson


¶32 We begin our analysis by examining the Act as a whole,
and by discussing the various ways in which a declaration of
paternity can be challenged. We find it significant that the
drafters of the Act specified certain circumstances—and only
those circumstances—in which a declaration of paternity can be
considered “void” or subject to “rescission.” See Utah Code Ann.
§§ 78B-15-302(3), -306. When we view those statutory provisions
in tandem with Section 307, we conclude that there is no
statutory basis for concluding that a declaration of paternity is
void simply because a Section 307 challenge is successful.

¶33 The Act specifies that a “declaration of paternity is void
if” any one of three circumstances is present. See id. § 78B-15-
302(3) (herein referred to as “Section 302(3)”). First, a declaration
is void if it states that another man—other than the male
signatory—is a presumed father, unless that other man has filed
a valid denial of paternity. Id. § 78B-15-302(3)(a). Second, a
declaration is void if it states that “another man is a declarant or
adjudicated father.” Id. § 78B-15-302(3)(b). Third, a declaration is
void if it “falsely denies the existence of a presumed, declarant,
or adjudicated father.” Id. § 78B-15-302(3)(c). These are the only
circumstances in which the Act commands that a declaration be
considered void. No other circumstances are listed.7 And none of
the listed circumstances are present in this case. Child’s
biological father passed away soon after his birth, and there is no
other adjudicated, presumed, or declarant father with regard to
Child. Presumably for these reasons, Benson has not argued—
either before the district court or on appeal—that the VDP
should be considered void under Section 302(3).



7. We note that, if our legislature had intended for declarations
of paternity to be considered void in which one of the signatories
made a knowingly false claim regarding genetic paternity, it
could have easily added a fourth circumstance to Section 302(3).




20210280-CA                     18               2021 UT App 110
                          Scott v. Benson


¶34 Another section of the Act (Section 306) provides
signatories the opportunity to seek rescission of declarations of
paternity, for no reason or any reason, as long as they do so
within a certain specified time period. See id. § 78B-15-306(1). The
specified time period is short, ending no later than sixty days
after the declaration’s effective date. See id. As with the word
“claim,” the Act does not provide a specialized definition of
“rescission,” so we apply the usual and ordinary meaning of the
word. See O’Hearon, 2017 UT App 214, ¶ 24. As customarily
used, the term “rescission” means that parties to a contract are
put “back into the positions they would have held had no
contract ever existed.” See Howard O. Hunter, Modern Law of
Contracts § 12:18 (2021); see also Rescission, Black’s Law
Dictionary (11th ed. 2019) (stating that rescission is the
“unmaking of a contract” and its effect is to “restor[e] the
parties to their precontractual positions”); 17A Am. Jur. 2d
Contracts § 536 (2021) (stating that rescission “has the effect of
voiding a contract from its inception, as if it never existed”).
Thus, Section 306, by its purposeful use of the term “rescission,”
provides an additional avenue, over and above the
circumstances set forth in Section 302(3), for declaring a
declaration of paternity invalid from its inception. But Benson
missed the deadline for availing herself of Section 306’s remedy;
she did not seek rescission within sixty days of the VDP’s
effective date in March 2018. Presumably for this reason, Benson
has not argued—either before the district court or on appeal—
that she has a right to seek rescission of the VDP pursuant to
Section 306.

¶35 A party to whom Section 302(3) does not apply and for
whom the Section 306 deadline has passed must look to Section
307 for grounds to challenge a declaration of paternity. See Utah
Code Ann. § 78B-15-307(1) (stating that, “[a]fter the period for
rescission under [Section 306] has expired, a signatory of a
declaration of paternity . . . may commence a proceeding to
challenge the declaration . . . only on the basis of fraud, duress,



20210280-CA                     19               2021 UT App 110
                          Scott v. Benson


or material mistake of fact”). Section 307 is the provision Benson
invoked in her counter-petition, and the provision the court
applied in evaluating that counter-petition. As noted, the court
concluded that Benson’s Section 307 challenge had merit because
the VDP was entered into fraudulently and subject to a material
mistake of fact. Scott does not challenge that determination;
therefore, for our purposes, there is no question that Benson’s
challenge to the VDP under Section 307 was successful.

¶36 The central question presented here concerns the
consequence of a successful Section 307 challenge. The district
court, upon sustaining Benson’s challenge, proclaimed the VDP
to be “void ab initio” and without “legal force or effect,” but
offered no explanation supporting this declaration; the court
appeared to simply assume that the consequence of a successful
Section 307 challenge was that the VDP would be declared void.
The parties offer divergent views regarding the court’s
declaration. Benson centers her argument around it, and asserts
that the effect of the declaration is to erase any “declarant father”
status Scott may at one point have enjoyed. But Benson does not
offer any basis for the court’s declaration that the VDP was void;
Scott, for his part, asserts that the court should not have declared
the VDP void. After examining the Act as a whole, we see no
basis for the court to have declared the VDP void ab initio.

¶37 As a starting point, we note that no provision anywhere
in the Act dictates that a VDP subject to a successful Section 307
challenge is void ab initio. See generally id. §§ 78B-15-301 to -313,
601 to -623.8 Certainly, Section 307 itself is silent regarding the


8. We are also unaware of any case law, in Utah or elsewhere,
interpreting the language of Section 307 in this way. In her brief,
Benson cites two cases from other jurisdictions that she asserts
stand for this proposition, but they do not. See McGee v. Gonyo,
2016 VT 8, 201 Vt. 216, 140 A.3d 162; Alvarado v. Thomson, 375
                                                   (continued…)


20210280-CA                     20               2021 UT App 110
                           Scott v. Benson


consequences of a successful challenge. See id. § 78B-15-307. The
extent of specific statutory guidance on this point comes from
the next section, which mandates that, “[a]t the conclusion of a
proceeding to rescind or challenge a declaration of paternity . . . ,
the [court] shall order the Office of Vital Records to amend the
birth record of the child, if appropriate.” Id. § 78B-15-308(5).

¶38 But the Act’s silence on this point must be viewed in
tandem with the specific instructions given for successful
challenges pursuant to Section 302(3) or Section 306. See Bryner v.
Cardon Outreach, LLC, 2018 UT 52, ¶ 10, 428 P.3d 1096 (stating
that appellate courts “read the plain language of [a] statute as a
whole, and interpret its provisions in harmony with other
statutes in the same chapter and related chapters” (quotation
simplified)).9 As noted, our legislature set forth only three


(…continued)
P.3d 77 (Ariz. Ct. App. 2016). Those cases stand merely for the
proposition that a declaration of paternity in which both
signatories participate in the fraud can still be set aside for fraud,
even though the signatories did not defraud each other. In those
cases, however, the courts simply set aside the fraudulent
declarations and did not deem them void. See McGee, 2016 VT 8,
¶ 19; Alvarado, 375 P.3d at 80. Thus, neither of those cases takes
the extra step Benson is asking us to take here, namely, to hold
that a fraudulent declaration of paternity renders the declaration
void ab initio and prevents any further evaluation of parentage
based on equity, estoppel, and best interest.

9. Most of Benson’s assertions that other sections of the Act
support her position are unpersuasive. But one of Benson’s
arguments is more intriguing. She points out that section 78B-15-
617 of the Utah Code (Section 617), which sets forth “[r]ules for
adjudication of paternity,” has a provision stating as follows:
“Unless the results of genetic testing are admitted to rebut other
                                                    (continued…)


20210280-CA                      21               2021 UT App 110
                          Scott v. Benson


specific situations in which a declaration of paternity is to be
considered “void,” none of which applies here. See id. § 78B-15-
302(3). And our legislature set forth an additional set of
circumstances in which signatories may rescind a declaration of
paternity, an eventuality which renders the declaration void
from its inception. See Utah Code Ann. § 78B-15-306. Thus, our


(…continued)
results of genetic testing, a man properly excluded as the father
of a child by genetic testing must be adjudicated not to be the
father of the child.” See Utah Code Ann. § 78B-15-617(4)
(LexisNexis 2018). And she also points out that another
subsection of Section 617 contains similar language, but
expressly references Section 608 as a potential exception to its
rule: “Unless the results of genetic testing are admitted to rebut
other results of genetic testing, a man identified as the father of a
child under Section 78B-15-505 must be adjudicated the father of
the child, unless an exception is granted under [Section 608].” Id.
§ 78B-15-617(2) (emphasis added). Benson asserts that the
legislature’s inclusion of a potential Section 608 exception in
subsection (2), coupled with its omission of a similar potential
exception in subsection (4), means that a father who is excluded
by genetic testing can never be adjudicated to be the legal father
of a child. In our view, however, Benson’s argument proves too
much; if it were correct, Section 608—which exists only to give
courts an opportunity to disregard genetic evidence in
appropriate circumstances—would be effectively excised from
the Act. We acknowledge the apparent inconsistency between
subsections (2) and (4) of Section 617, but we do not perceive
therein a legislative intent to abrogate Section 608. However,
because our conclusions on this point—as well as on other points
elsewhere in this opinion—are based on statutory interpretation,
our legislature is of course free to express disagreement with our
conclusions, by legislative amendment, in the event it believes
we have not correctly perceived its intent.




20210280-CA                     22               2021 UT App 110
                          Scott v. Benson


legislature took pains to specify certain circumstances in which a
declaration of paternity is to be considered void, and it elected
not to so specify with regard to Section 307 challenges. When
interpreting a statute, we “seek to give effect to omissions in
statutory language by presuming all omissions to be
purposeful.” Belnap, 2019 UT 9, ¶ 27 (quotation simplified); see
also McKitrick v. Gibson, 2021 UT 48, ¶ 37 (stating that “the
expression of one term should be interpreted as the exclusion of
another” (quotation simplified)). Here, we must assume the
legislature’s choice—not to proclaim as “void” those
declarations of paternity that have been successfully challenged
under Section 307 alone—to have been purposeful, especially
given the legislature’s specificity, in other sections of the Act,
regarding circumstances in which declarations should be
considered void.

¶39 Moreover, if the effect of a successful Section 307
challenge were to render a declaration of paternity void ab initio,
the reach of Section 608 would be extremely limited. Section 608
applies whenever (i) there exists a presumed or declarant father,
and (ii) a party challenges the paternity rights of the presumed
or declarant father based on genetic facts that “exclude the
presumed or declarant father.” See Utah Code Ann. § 78B-15-
608(1). Many successful Section 307 challenges—including
challenges that are successful on grounds of mutual mistake of
fact—will fit these criteria. But if Benson’s argument were
correct—and the consequence of any successful Section 307
challenge were determined to be that the declaration of paternity
were void ab initio—many situations that fit Section 608’s simple
criteria would not be eligible for consideration under Section
608, because the declaration would be void from the outset. In
short, Benson’s argument sweeps too broadly.

¶40 On this basis, although we affirm the district court’s
ultimate conclusions, we conclude that its use of the term “void
ab initio” was unsupported by statute, and was in this context



20210280-CA                    23               2021 UT App 110
                          Scott v. Benson


ill-advised.10 The consequence of a successful Section 307
challenge—at least one that does not invoke Section 302(3) or
Section 306—is not that the declaration of paternity is rendered
void from its inception; instead, under the statutory scheme
viewed holistically, the consequence of such a challenge is that a
declaration will be set aside, on a going-forward basis, so long as
Section 608 does not counsel otherwise. See Leslie Joan Harris,
Reforming Paternity Law to Eliminate Gender, Status, and Class
Inequality, 2013 Mich. St. L. Rev. 1295, 1323–24 (2013) (analyzing
Utah’s version of the Uniform Parentage Act, comparing it with
other states’ versions, and stating that, under Utah’s law,
“genetic test results that exclude a man who signed” a
declaration of paternity “allow” that declaration “to be set aside
. . . because the man is not the biological father unless the court
invokes the estoppel and best-interests principles”); see also
G.R.B. v. L.J.B., 260 So. 3d 833 (Ala. Civ. App. 2018) (applying
Alabama’s version of Section 608 to reverse a trial court’s
determination disestablishing paternity for a declarant father
who willingly filed a fraudulent declaration of paternity and
operated as father for ten years, and remanding for evaluation of
whether to disregard genetic testing using Section 608’s equity,
estoppel, and best interest factors).

¶41 And although we view this result as driven by the
statutory text, we briefly discuss—and reject as unpersuasive—
the policy considerations Benson advances. In her view, the
result we reach here today will encourage fraud, and will allow
scheming parties to circumvent Utah’s adoption statutes. As
Benson sees it, our interpretation of the Act would allow “a man


10. Indeed, we wonder whether the court intended to use the
term in the same way Benson now advocates, given that the
court did not believe that the effect of its use of the term was to
foreclose review under Section 608. After all, immediately after
using the term, the court proceeded to engage with Section 608.




20210280-CA                    24               2021 UT App 110
                          Scott v. Benson


who knows he is not the genetic father” to “collude with the
mother to fraudulently sign” a declaration of paternity and
thereby “conceal the child’s existence from the genetic father
long enough to establish a parental relationship with the child,
and then use [S]ection 608 to prevent the genetic father from
replacing him.” But Benson ignores the fact that Section 302(3)
already accounts for this scenario, at least to some extent,
making plain that any declaration that “falsely denies the
existence of a presumed, declarant, or adjudicated father” is
“void.” See Utah Code Ann. § 78B-15-302(3)(c). And in any event,
we have a hard time believing that courts asked to apply Section
608 would find—absent truly extraordinary circumstances—that
the equities tip in a man’s favor in cases where a true genetic
father exists and the man tried to conceal the child from the
genetic father.

¶42 Moreover, as at least one other jurist has pointed out, the
equitable and policy considerations surrounding Section 608
start to look different if one envisions a different factual
circumstance: a situation in which a declarant father who
executed a knowingly fraudulent declaration of paternity later
attempts to use Section 307 to escape his established parental
obligations—as opposed to, as here, use Section 608 to retain his
established parental rights—when he, for instance, comes into a
large amount of money and no longer wishes to pay child
support. See McGee v. Gonyo, 2016 VT 8, ¶ 25, 201 Vt. 216, 140
A.3d 162 (Robinson, J., dissenting) (discussing a scenario in
which a “putative father had held himself out to the world as the
child’s parent for years, but then sought to sever his legal
obligations because he won the lottery and wanted to avoid
paying increased child support”); see also G.R.B., 260 So. 3d at
833 (applying Alabama’s version of Section 608 to potentially
hold a father to the parental obligations he voluntarily assumed
in a fraudulently executed declaration of paternity). For reasons
best known to itself, our legislature chose to adopt Section 608 as
part of the Act, even when many other state legislatures opted



20210280-CA                    25               2021 UT App 110
                         Scott v. Benson


not to; with this factual situation in mind, we can envision sound
policy reasons that might have motivated that choice. And in
any event, our task is not to second-guess that choice, but rather
to give voice to that choice by interpreting the Act according to
the ordinary meaning of its text.


                         CONCLUSION

¶43 In this case, other than using the term “void ab initio”
when it shouldn’t have, the district court acted in a procedurally
appropriate manner, and interpreted the Act correctly. The court
properly began its analysis by assessing whether the VDP was
subject to challenge under Section 307, and determined that it
was, for both mutual mistake of fact and for fraud. After
sustaining Benson’s Section 307 challenge, the court then
correctly transitioned into an analysis—at Scott’s request—under
Section 608, to assess whether to ignore the genetic facts of the
case based on principles of estoppel, equity, and best interest.
And as noted, the court’s factual findings in that regard are
unchallenged.

¶44 For these reasons, we affirm the district court’s parentage
order, and remand the case for further proceedings regarding,
among other things, custody, parent-time, and child support.




20210280-CA                    26              2021 UT App 110